205 S.E.2d 724 (1974)
285 N.C. 591
STATE of North Carolina
v.
Paul Gilbert ALLRED et al.
Supreme Court of North Carolina.
June 4, 1974.
Smith, Carrington, Patterson, Follin & Curtis, for the defendants.
Robert Morgan, Atty. Gen., Richard F. Kane, Associate Atty., for the State.
Petition for writ of certiorari by defendants to review the decision of the North Carolina Court of Appeals, 21 N.C. App. 229, 204 S.E.2d 214. Denied. Motion of Attorney General to dismiss appeal for lack of substantial constitutional question. Allowed.